EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ian Gates on 6/16/2022.
The application has been amended as follows: 
Claim 17, lines 6-8, “a superhydrophobic state in which the controlled region is textured and a hydrophobic state in which the controlled region is smooth” is changed to --a superhydrophobic state and a hydrophobic state--.
Claim 17, line 11, “than 150°.” is changed to--than 150°; and 	wherein the controlled region in at least one of the superhydrophobic state and the hydrophobic state includes a plurality of nanoprotrusions projecting from a plurality of microprotrusions as a result of the one or more MEMS actuators being activated or deactivated, wherein the nanoprotrusions are spaced apart from one another with an average spacing of 1-1,000 nm and have an average height of 1-1,000 nm, and wherein the microprotrusions are spaced apart from one another with an average spacing of 1-100 µm and have an average height of 1-100 µm.--
Claim 19 is amended to --The active superhydrophobic surface structure of claim 17, wherein the controlled region in the superhydrophobic state includes the plurality of microprotrusions, and wherein the one or more MEMS actuators are configured to selectively form the microprotrusions.--
Claim 20 is amended to “The active superhydrophobic surface structure of claim 17, wherein the one or more MEMS actuators are configured to selectively form the nanoprotrusions.--
Claim 28 is canceled.
Claim 29 is amended to --The active superhydrophobic surface structure of claim 17, wherein the controlled region in the hydrophobic state consists of the plurality of microprotrusions, wherein the controlled region in the superhydrophobic state consists of the plurality of nanoprotrusions projecting from the plurality of microprotrusions.--
Claim 30 is amended to --The active superhydrophobic surface structure of claim 17, wherein the controlled region in the hydrophobic state consists of the plurality of nanoprotrusions, wherein the controlled region in the superhydrophobic state consists of the plurality of nanoprotrusions projecting from the plurality of microprotrusions.--
Claim 31 is amended to --The active superhydrophobic surface structure of claim 17, wherein the controlled region in one of the superhydrophobic state and the hydrophobic state consists of the plurality of nanoprotrusions, wherein the controlled region in the other one of the superhydrophobic state and the hydrophobic state consists of the plurality of microprotrusions.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: on further reconsideration, the prior art does not teach nor suggest an active superhydrophobic surface structure comprising an outer elastomeric covering defining an exposed surface, a controlled group of MEMS actuators embedded within and covered by the outer elastomeric covering, and a controlled region of the exposed surface corresponding to the controlled group, wherein the controlled region is configured to be actively changed between a superhydrophobic state and a hydrophobic state as a result of the one or more MEMS actuators being activated or deactivated, wherein the controlled region in at least one of the superhydrophobic state and the hydrophobic state includes a plurality of nanoprotrusions projecting from a plurality of microprotrusions as a result of the one or more MEMS actuators being activated or deactivated, wherein the nanoprotrusions are spaced apart from one another with an average spacing of 1-1,000 nm and have an average height of 1-1,000 nm, and wherein the microprotrusions are spaced apart from one another with an average spacing of 1-100 µm and have an average height of 1-100 µm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642